Title: From Thomas Jefferson to Abigail Smith Adams, 11 January 1817
From: Jefferson, Thomas
To: Adams, Abigail Smith


Monticello Jan. 11. 17. I owe you, dear Madam, a thousand thanks for the letters communicated in your favor of Dec. 15. and now returned. they give me more information than I possessed before of the family of mr Tracy. but what is infinitely interesting is the scene of the exchange of Louis XVIII. for Bonaparte. what lessons of wisdom mr Adams must have read in that short space of time! more than fall to the lot of others in the course of a long life. Man, and the Man of Paris, under those circumstances, must have been a subject of profound speculation! it would be a singular addition to that spectacle to see the same beast in the cage of St. Helena, like a lion in the tower. that is probably the closing verse of the chapter of his crimes. but not so with Louis. he has other vicissitudes to go through.I communicated the letters, according to your permission, to my grandaughter Ellen Randolph, who read them with pleasure and edification. she is justly sensible of, and flattered by your kind notice of her; and additionally so by the favorable recollections of our Northern
          visiting friends. if Monticello has anything which has merited their remembrance, it gives it a value the more in our estimation: and could I, in the spirit of your wish, count backwards a score of years, it would not be
          long before Ellen and myself would pay our homage personally to Quincy. but those 20. years, alas! where are they? with those beyond the flood. our next meeting must then be in the country to which they have flown. a country, for us, not now very distant. for
          this journey we shall need neither gold nor silver in our purse, nor scrip, nor coats, nor staves. nor is the provision for it more easy than the preparation is kind has been kind. nothing proves more than this that the being who presides over the world is essentially benevolent. stealing from us, one by one, the faculties of enjoyment, searing our
          sensibilities, leading us, like the horse in his mill, round and round the same beaten circle.—to see what we have seen,To taste the tasted, and at each return,Less tasteful; o’er our palates to decantAnother vintage.—until satiated and fatigued with this leaden iteration, we ask our own Congé. I heard once a very old friend, who had troubled himself with neither poets nor philosophers, say the same thing in plain prose, that he was tired of pulling off his shoes & stockings at night, and putting them on again in the morning. the wish to stay here is thus gradually extinguished: but not so easily that of returning once in a while to see how things have gone on. perhaps however one of the elements of future felicity is to be a constant and unimpassioned view of what is passing here. if so, this may well supply the wish of occasional visits. Mercier has given us a vision of the year 2440. but prophecy is one thing, history another. on the whole however, perhaps it is wise and well to be contented with the good things which the master
          of the feast places before us, and to be thankful for what we have, rather than thoughtful about what we have not. you & I, dear Madam, have already had more than an ordinary portion of life,
          and
          more too of health than the general measure. on this score I owe boundless thankfulness. your health was, some time ago, not so good as it had been; and I percieve, in the letters communicated,
          some
          complaints still. I hope it is restored; and that life and health may be continued to you as many years as yourself shall wish is the sincere prayer of your affectionate & respectful friendTh: Jefferson
         